Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 were presented for examination.  Applicant filed an amendment on February 22, 2021.  No claims were added or canceled.  Claims 1 and 11 were amended.  After careful consideration of applicant’s arguments/amendments, the examiner maintains the grounds of rejection for claims 1-20.   Therefore, the rejection of claims 1-20 is a final rejection. 

Response to Arguments
Applicant argued that Examiner’s 101 rejection is improper because Examiner failed to identify a judicial exception allegedly recited by the claims.  Examiner disagrees.  Examiner explicitly identified the judicial exception in the claims and accurately characterized it as a certain method of organizing human activity.  Examiner also explained that the subject matter was characterized as a certain method of organizing human activity because it is directed towards a contract governing a commercial exchange.  Contracts and rules governing transactions are clearly abstract.  Therefore, Examiner finds Applicant’s argument non-persuasive.
Applicant argued that the claimed invention is patent eligible because the judicial exception is integrated into a practical application.  Examiner again disagrees.  As explained below, the additional limitations merely add insignificant extra-solution activity to the judicial exception.  The claims are not directed to a concept inextricably tied to computer technology because a computer is not required to execute a contract or a commercial transaction.  Furthermore, the problem of price stability/volatility is not unique to cryptocurrencies nor is it inextricably tied to computer technologies.  It is not a technological problem because it has been encountered by fiat currencies as well for centuries.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the claimed invention presents a technical solution to a problem associated with cryptocurrencies and the technology behind them.  Examiner again disagrees.  As previously stated, the problem of price stability is not technological in nature and is not tied to any issue related to the technology behind cryptocurrencies.  The invention addresses a business problem stemming from transactions between traders.  The use of a smart contract (which is an abstract idea in itself) and stability protocols to manage a transaction has no effect on the technology supporting the exchange.  It merely regulates the business relationship between two parties to avoid a negative economic result.  The problem is not technological in nature.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the claimed invention is patent eligible because the claimed system and method implement an improved cryptocurrency stability protocol with one or more electronic smart contracts encoding automatically executing computer-executed rules for a stable cryptocurrency.  Examiner disagrees.  Applicant’s cryptocurrency stability protocol, the one or more electronic smart contracts, and the automatically executing computer-executed rules are all abstract ideas.  Improving upon an abstract idea does not make the abstract idea any less abstract.  Implementing the abstract idea in a computer environment also does not transform the abstract idea into patentable subject matter.  Applicant’s assertion that the disclosed technology reduces the burden on computational resources by preventing certain transactions is also without merit because it is the abstract rules in the smart contract, and not any technology, that prevents certain transactions from taking place.  Therefore, any reduction of the burden on computational resources is not attributable to any technological feature.  For these reasons, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the claimed invention is patent eligible because the judicial exception is integrated into a practical application by imposing a meaningful limitation of each judicial exception.  Applicant further argued that the judicial exception is clearly integrated into a practical application through a technical solution to problems associated with existing cryptocurrencies and the technology behind them.  Applicant further argued that Examiner has not identified a specific abstract idea allegedly recited in the claims.  Examiner disagrees.  Applicant has failed to identify 
Applicant argued that the prior art did not teach or suggest determining a value of one or more items of value to be exchanged for an amount of cryptocurrency, processing an exchange of a portion of the amount of the first type of cryptocurrency representing the value of the one or more items of value based on a determination that the amount of the first type of cryptocurrency does not exceed the value of the one or more items of value, or preventing an exchange of a remaining portion of the amount of cryptocurrency based on a determination that the amount of cryptocurrency exceeds the value of the one or more items of value.  Examiner disagrees.  Meadows teaches determining a value of one or more items of value to be exchanged for an amount of cryptocurrency, processing an exchange of cryptocurrency for one or more items of value, or preventing an exchange of a remaining portion of the amount of cryptocurrency based on a determination that the amount of cryptocurrency exceeds the value of the one or more items of value (see below).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art (MPEP 2123).  In the current case, Meadows reasonably suggests Applicant’s limitations at issue because the Meadows reference discloses a framework and methodology for processing a transaction through an exchange with a cryptocurrency based on a set of parameters.  A person having ordinary skill in the art, having been taught by the Meadows reference, would find Applicant’s framework and methodology for processing a transaction through an exchange with a cryptocurrency based on a set of parameters obvious.  Therefore, Examiner finds Applicant’s argument non-persuasive.   
Applicant argued that the prior art did not teach or suggest automatically returning a remaining portion of an amount of a type of cryptocurrency to a digital wallet associated with a request.  Examiner disagrees.  The Meadows reference teaches a peer-to-peer cryptocurrency transaction 
Applicant argued that the prior art did not teach or suggest receiving a request to exchange a first type of cryptocurrency for one or more items of value, wherein the one or more items of value comprise a second type of cryptocurrency.  Examiner disagrees.  The DeCastro reference suggests receiving a request to exchange a first type of cryptocurrency for one or more items of value, wherein the one or more items of value comprise a second type of cryptocurrency (see below).  Contrary to Applicant’s assertions, the items involved in the exchange (i.e. two different types of cryptocurrency) have no effect upon Applicant’s claimed invention in terms of its functionality and cannot overcome the claimed invention’s obviousness over the prior art.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the prior art did not teach or suggest using a stable cryptocurrency for which each request to transfer that cryptocurrency is automatically received by a smart contract configured to implement an improved cryptocurrency protocol.  Examiner disagrees.  The DeCastro reference teaches using stable cryptocurrencies for which each request to transfer that cryptocurrency is automatically received by a smart contract configured to implement an improved cryptocurrency protocol (see below).  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the prior art did not teach or suggest generating a graphical user interface configured to receive user input indicating an amount of a first type of cryptocurrency to be exchanged and a second type of cryptocurrency to be received.  Examiner disagrees. Both DeCastro and Meadow teach the use of graphical user interfaces to receive user input (see below).  Therefore, Examiner finds Applicant’s argument non-persuasive.    
Applicant argued that the prior art did not teach or suggest processing an exchange of a first type of cryptocurrency for a second type of cryptocurrency via a smart swap exchange.  Examiner disagrees.  DeCastro teaches a platform wherein wherein multiple cryptocurrencies can be exchanged.  Therefore, Examiner finds Applicant’s argument non-persuasive.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 were rejected under 35 U.S.C. 101 because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself 

35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of Section 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  Applicant’s claims fall within at least one of the four categories of patent eligible subject matter because claims 1-10 describe a system and claims 11-20 describe a method.    

Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  

The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility. The 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO’s Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not ‘‘directed to’’ the judicial exception if the judicial exception is integrated into a practical application of the judicial exception. A claim that recites a judicial exception, but is not integrated into a practical application, is directed to the judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.

Step 2A asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical 

Dependent claims 2-10 and 12-20 include the abstract idea found in claims 1 and 11.  The additional limitations in the dependent claims do not integrate the judicial exception into a practical application because the limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.  

While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayotest is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 inquiries for the better established inquiry under Section 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  

As described in MPEP 2106, subsection III, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo,
Because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself, the claimed invention is not patent eligible.  
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 were rejected under 35 U.S.C. 103(a) as being unpatentable over DeCastro (US 2015/0170112 A1) and in view of Meadows (US 2015/0278820 A1).   
Claim 1:	In regard to the following limitation, DeCastro teaches:
A computer-implemented system configured to implement an improved cryptocurrency stability protocol, the system comprising: a memory configured to store one or more electronic smart contracts, wherein the one or more electronic smart contracts encode automatically executing computer program 
DeCastro does not teach or suggest the remaining limitation.  However, Meadows teaches:
determine a value of the one or more items of value; process an exchange of a portion of the amount of the first type of cryptocurrency representing the value of the one or more items of value based on a determination that the amount of the first type of cryptocurrency does not exceed the value of the one or more items of value; and prevent an exchange of a remaining portion of the amount of the first type of cryptocurrency based on a determination that the amount of the first type of cryptocurrency exceeds the value of the one or more items of value. (Meadows:  pgh 77-81)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in DeCastro with the elements as taught by Meadows because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.    
Claim 2:	DeCastro/Meadows teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Meadows teaches:
2. The system of claim 1, wherein to prevent the exchange of the remaining portion of the amount of the first type of cryptocurrency, the one or more processors are further configured to: automatically return the remaining portion 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in DeCastro with the elements as taught by Meadows because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.    
Claim 3:	DeCastro/Meadows teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, DeCastro teaches:
3. The system of claim 1, wherein the one or more items of value comprise an amount of a second type of cryptocurrency, wherein the value of the one or more items of value comprises a value of the second amount of the second type of cryptocurrency. (DeCastro:  pgh 50-51)
Claim 4:	DeCastro/Meadows teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, DeCastro teaches:
4. The system of claim 1, wherein the one or more items of value comprise one or more goods or services, wherein to determine the value of the one or more items of value, the one or more processors are further configured to: obtain an invoice or receipt for the one or more goods or services. (DeCastro:  pgh 50-51)
Claim 5:	DeCastro/Meadows teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, DeCastro teaches:
5. The system of claim 1, wherein the first type of cryptocurrency comprises the stable cryptocurrency, and wherein each request to transfer the first type of cryptocurrency is automatically received by a smart contract configured to 
Claim 6:	DeCastro/Meadows teaches the limitation(s) as shown in the rejection of claim 5.  In regard to the following limitation, DeCastro teaches:
6. The system of claim 5, wherein the smart contract configured to implement the improved cryptocurrency protocol automatically prevents the first type of cryptocurrency from being exchanged above or below its face value. (DeCastro:  pgh 52)
Claim 7:	DeCastro/Meadows teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, DeCastro teaches:
7. The system of claim 1, wherein the one or more items of value comprise a second type of cryptocurrency, wherein the one or more processors are further configured by computer readable instructions to: generate one or more graphical user interfaces configured to receive user input indicating the amount of the first type of cryptocurrency to be exchanged and the second type of cryptocurrency to be received; and identify a user willing to trade an amount of the second type of cryptocurrency for at least the portion of the amount of the first type of cryptocurrency. (DeCastro:  pgh 94-99)
Claim 8:	DeCastro/Meadows teaches the limitation(s) as shown in the rejection of claim 7.  In regard to the following limitation, DeCastro teaches:
8. The system of claim 7, wherein the one or more graphical user interfaces do not enable a user to indicate a value at which to exchange the amount of the first type of cryptocurrency. (DeCastro:  pgh 46, 50-51)
Claim 9:	DeCastro/Meadows teaches the limitation(s) as shown in the rejection of claim 7.  In regard to the following limitation, DeCastro teaches:
9. The system of claim 7, wherein the one or more graphical user interfaces do not enable a user to indicate an amount of the second type of cryptocurrency to be received. (DeCastro:  pgh 46, 50-51)

10. The system of claim 7, wherein the exchange of the portion of the amount of the first type of cryptocurrency representing the value of the second type of cryptocurrency is processed via a smart swap exchange. (DeCastro:  pgh 94-99)
Claim 11:	In regard to the following limitation, DeCastro teaches:
11. A method for implementing an improved cryptocurrency stability protocol, the method being implemented in a computer system having one or more physical computer processors and a memory configured to store one or more electronic smart contracts, wherein the one or more electronic smart contracts comprise automatically executing computer code configured to implement rules for a stable cryptocurrency, and wherein the one or more physical computer processors are configured by the computer code of the stored one or more electronic smart contracts to perform the method, the method comprising: receiving a request to exchange a first type of cryptocurrency in a digital wallet associated with the request for one or more items of value, wherein the request includes an indication of an amount of the first type of cryptocurrency to be exchanged for the one or more items of value; (DeCastro:  pgh 50-51)
DeCastro does not teach or suggest the remaining limitation.  However, Meadows teaches:
determining a value of the one or more items of value; processing an exchange of a portion of the amount of the first type of cryptocurrency representing the value of the one or more items of value based on a determination that the amount of the first type of cryptocurrency does not exceed the value of the one or more items of value; and preventing an exchange of a remaining portion of the amount of the first type of cryptocurrency based on a determination that 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in DeCastro with the elements as taught by Meadows because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.    
Claim 12:	DeCastro/Meadows teaches the limitation(s) as shown in the rejection of claim 11.  In regard to the following limitation, Meadows teaches:
12. The method of claim 11, wherein preventing the exchange of the remaining portion of the amount of the first type of cryptocurrency comprises: automatically returning the remaining portion of the amount of the first type of cryptocurrency to the digital wallet associated with the request, wherein the remaining portion comprises the difference in value between the one or more items of value and the amount of the first type of cryptocurrency. (Meadows:  pgh 77-81)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in DeCastro with the elements as taught by Meadows because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.    
Claim 13:	DeCastro/Meadows teaches the limitation(s) as shown in the rejection of claim 11.  In regard to the following limitation, DeCastro teaches:
13. The method of claim 11, wherein the one or more items of value comprise an amount of a second type of cryptocurrency, wherein the value of the one or 
Claim 14:	DeCastro/Meadows teaches the limitation(s) as shown in the rejection of claim 11.  In regard to the following limitation, DeCastro teaches:
14. The method of claim 11, wherein the one or more items of value comprise one or more goods or services, wherein determining the value of the one or more items of value comprises: obtaining an invoice or receipt for the one or more goods or services.  (DeCastro:  pgh 50-51)
Claim 15:	DeCastro/Meadows teaches the limitation(s) as shown in the rejection of claim 11.  In regard to the following limitation, DeCastro teaches:
15. The method of claim 11, wherein the first type of cryptocurrency comprises the stable cryptocurrency, and wherein each request to transfer the first type of cryptocurrency is automatically received by a smart contract configured to implement the improved cryptocurrency protocol, the one or more electronic smart contracts including at least the smart contract.  (DeCastro:  pgh 52)
Claim 16:	DeCastro/Meadows teaches the limitation(s) as shown in the rejection of claim 15.  In regard to the following limitation, DeCastro teaches:
16. The method of claim 15, wherein the smart contract configured to implement the improved cryptocurrency protocol automatically prevents the first type of cryptocurrency from being exchanged above or below its face value.  (DeCastro:  pgh 52)
Claim 17:	DeCastro/Meadows teaches the limitation(s) as shown in the rejection of claim 11.  In regard to the following limitation, DeCastro teaches:
17. The method of claim 11, wherein the one or more items of value comprise a second type of cryptocurrency, the method further comprising: generating one or more graphical user interfaces configured to receive user input indicating the amount of the first type of cryptocurrency to be exchanged and the second type of cryptocurrency to be received; and identifying a user willing 
Claim 18:	DeCastro/Meadows teaches the limitation(s) as shown in the rejection of claim 17.  In regard to the following limitation, DeCastro teaches:
18. The method of claim 17, wherein the one or more graphical user interfaces do not enable a user to indicate a value at which to exchange the amount of the first type of cryptocurrency.  (DeCastro:  pgh 46, 50-51)
Claim 19:	DeCastro/Meadows teaches the limitation(s) as shown in the rejection of claim 17.  In regard to the following limitation, DeCastro teaches:
19. The method of claim 17, wherein the one or more graphical user interfaces do not enable a user to indicate an amount of the second type of cryptocurrency to be received.  (DeCastro:  pgh 46, 50-51)
Claim 20:	DeCastro/Meadows teaches the limitation(s) as shown in the rejection of claim 17.  In regard to the following limitation, DeCastro teaches:
20. The method of claim 17, wherein the exchange of the portion of the amount of the first type of cryptocurrency representing the value of the second type of cryptocurrency is processed via a smart swap exchange.  (DeCastro:  pgh 94-99)

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Singh (US 20190147532) discloses a method and system for a crypto-machine learning enabled blockchain based profile pricer.







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event of a first reply is filed within TWO MONTHS of the mailing 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John Preston whose telephone number is 571.270.3918.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at 571.272.6771.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair  <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
or faxed to 571-273-8300

Hand delivered responses should be brought to: 
United States Patent and Trademark Office
Customer Service Window:
Randolph Building

Alexandria, VA 22314

/JOHN O PRESTON/Examiner, Art Unit 3691                                                                                                                                                                                                        March 18, 2021

/HANI M KAZIMI/Primary Examiner, Art Unit 3691